Citation Nr: 0941434	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with arthritis of the first 
metatarsophalangeal joints.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee for the time period prior to 
February 24, 2006.

3.  Entitlement to a rating in excess of 30 percent for 
arthritis of the left knee for the time period from February 
24, 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from August 
1942 to November 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued previously assigned ratings of 
10 percent for arthritis of the left knee and of 10 percent 
for bilateral pes planus with arthritis of the first 
metatarsophalangeal joints.    

The Board remanded the Veteran's claims for further 
development in May 2005 and denied the claims in a decision 
dated March 8, 2006.  

While the claims folder was at the Board, the Appeals 
Management Center (AMC) received written correspondence from 
the Veteran on February 24, 2006 in which he described 
factors that prompted him to seek increased ratings for his 
service-connected disabilities on appeal.  A routing slip 
shows that the correspondence was forwarded to the RO on 
March 20, 2006.  The RO construed the letter as a new claim 
for an increased rating for his service-connected left and 
right knee disabilities and as an application to reopen a 
claim for service connection for an eye disorder.

In late March 2006, the Veteran submitted to the Board a 
motion for reconsideration of the Board's denial.  In a 
letter dated in June 2006, a Deputy Vice Chairman of the 
Board denied the Veteran's motion. 

In an August 2008 decision, the RO granted an increased 
rating of 30 percent for the Veteran's service-connected 
arthritis of the left knee, effective February 24, 2006, 
under a different Diagnostic Code than was previously 
assigned.  Accordingly, the issue of entitlement to a higher 
disability rating remains before the Board.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  The decision also continued 
the previously assigned 10 percent rating for a right knee 
disability and denied reopening the claim for service 
connection for an eye disorder.  

The Veteran appealed the Board's March 2006 action to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2009 Order, the Court vacated and remanded that 
portion of the March 2006 Board decision that denied the 
claims for increased ratings for arthritis of the left knee 
and bilateral pes planus.

In the November 2008 Joint Motion for Remand, the Veteran 
appeared to raise a new claim for service connection for 
hammertoes of digits two through five bilaterally, to include 
as secondary to service-connected pes planus.  The Board 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's statements regarding his bilateral pes 
planus disability are credible and supported by objective 
medical evidence.

3.  Bilateral pes planus with arthritis of the first 
metatarsophalangeal joints is manifested by pain on 
manipulation of the plantar surfaces of the feet and on use 
as evidenced by audible and physical reaction on palpation 
and by unsteady gait, and by x-ray findings of gouty 
arthritis of the first metatarsophalangeal joints; there is 
no objective evidence of marked deformity, indication of 
swelling on use, or characteristic callosities.

4.  The July 2003 finding of ankylosis of the left knee was 
an anomaly.
5.  The Veteran's statements regarding his left knee 
arthritis disability lack credibility and are not persuasive.

6.  For the time period prior to February 24, 2006 arthritis 
of the left knee is manifested by flexion to 66 degrees and 
full extension with crepitus and pain on motion.

7.  For the time period from February 24, 2006 arthritis of 
the left knee is manifested by extension limited to 20 
degrees and flexion to 90 degrees with pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus with arthritis of the first 
metatarsophalangeal joints are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5276 (2009).

2.  For the time period prior to February 24, 2006 the 
criteria for a rating in excess of 10 percent for arthritis 
of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5257 (2009).

3.  For the time period from February 24, 2006 the criteria 
for a rating in excess of 30 percent for arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5261 (2009).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for increased ratings for 
service-connected bilateral pes planus and left knee 
arthritis disabilities were received in March 2003.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Newark RO and Appeals Management Center (AMC) in 
correspondence dated in July 2003 and June 2005, 
respectively.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in January 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His VA and private treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA joints and feet examinations to assess the 
current nature of his service-connected left knee and feet 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations - General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Although the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), has held that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 38 
C.F.R. §§ 4.40, 4.45 (2006), the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 5276, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Bilateral Pes Planus with Arthritis of the First 
Metatarsophalangeal Joints

Law and Regulations - Pes Planus

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30





Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

The interphalangeal, metatarsal, and tarsal joints of the 
lower extremities are considered a group of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(2009).

Factual Background and Analysis

The Veteran's application for an increased rating for 
service-connected left knee arthritis and bilateral pes 
planus disabilities was received in March 2003.  Pursuant to 
38 C.F.R. § 3.400(o), the Board will examine the record to 
determine whether within the year prior to the March 2003 
receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability 
had occurred.  Thus, the Board must review the evidence from 
March 2002 and subsequent to determine whether higher ratings 
were merited for either disability during any applicable time 
period.

In a VA podiatry note dated in May 2002, the Veteran appeared 
for a check-up and denied any foot problems.  The assessment 
was onychomycosis.

In a VA feet examination report dated in July 2003, the 
Veteran reported pain under his feet when he walked.  He used 
of a cane and corrective shoes with inserts, which relieved 
his pain.  He denied any foot surgery or injuries.  Objective 
findings included mild flat feet with tenderness over the 
tendo Achilles and also the third and fourth plantar fossa, 
no callosities, no swelling, and posture fair on standing 
with limited supination and pronation.  Additional findings 
included right ankle dorsiflexion to 20 degrees and left 
ankle dorsiflexion to neutral (zero); pain during range of 
motion testing was limited to supination with pain increasing 
on repetition; no instability or weakness; no skin or 
vascular changes; mild hammer toes third and fourth toes; and 
no hallux valgus.  Current x-rays of the feet were not 
obtained.  The diagnosis included mild flat feet bilaterally 
and gouty arthritis of the first metatarsophalangeal joint.

In a VA optometry note dated in October 2003, the Veteran 
denied mobility problems and stated that he uses a wooden 
cane for balance.

In correspondence received in May 2004, the Veteran stated 
that several days after he filled out the "appeal forms," 
there was a "major health change:"  he began experiencing 
severe pain, discomfort, swelling, and stiffness in his 
service-connected left knee, leg, and foot.  He also stated 
that during the July 2003 VA examination, the examiner 
noticed that he was quite unsteady on his feet and told his 
wife that she should always remain near the Veteran.  He 
stated that the examiner insisted that he get a cane before 
leaving.

Additional statements from the Veteran and his representative 
reflected his ongoing assertion that his bilateral pes planus 
disability was becoming progressively worse.  

Private treatment records from R. I., D.O.; Trinitas 
Hospital; and from Union Hospital did not pertain to a 
bilateral pes planus disability.

In a VA treatment record dated in November 2004, the Veteran 
presented for a re-evaluation of his medical problems.  He 
expressed no complaints related to his feet.  Although he 
reported trouble with getting out of his chair, he claimed to 
be doing exercises daily and walking daily.  

In a VA feet examination report dated in October 2005, the 
Veteran described being unable to walk without pain in both 
feet.  He stated that immediately upon standing, he has 
discomfort, and after walking approximately one block the 
discomfort leads to pain that occurs on the bottom of both 
feet and the arches, on the ball, and on the heel of both 
feet.  He also stated that when standing in a line, he shifts 
his weight and; when standing in a line for more than a half 
hour, he stands with the assistance of a cane, and aching in 
his feet radiates up his leg to his knee.  With limited 
activity he described his pain as a three on a scale of 10, 
and after walking or standing, he described it as a nine or 
10.  He reported that he felt unsteady, weak, and tired on 
his feet and that he had used a cane since 2003 for 
stability.  He described various orthopedic shoes that he 
used currently and in the past.  He added that he had a 
Baker's cyst behind his left knee and a superficial blood 
clot, and therefore, his left side felt more tired, fatigued, 
and painful.  The Veteran also indicated that he could 
tolerate much more pain when he was younger, that he has a 
walker at home that he does not use, and that he previously 
had injections in his feet that helped, but could not recall 
when he had them.  He was unable to recall whether he had any 
trauma to his feet, stating that he developed pain due to the 
type of work that he was doing and the high level of 
activity.

Objective findings included no edema (swelling) of the feet 
or legs, no calluses on the plantar aspects of the feet; feet 
flat on standing, and no bowing in the Achilles tendon on 
standing.  The Veteran endorsed significant pain to palpation 
of the right medial longitudinal arch, heel, and ball of the 
foot, reacting to the pain with audible sounds and jumping.  
On the left foot he reacted to much lighter touch with the 
same intensity, reporting pain in the ball, arch, and the 
heel of the left foot.  Subtalar joint inversion was to 20 
degrees (normal), and eversion was to 5 degrees which was 
half of normal.  There was no pain on that range of motion 
exercise.  The Veteran's feet were flat on standing.  There 
was a decrease in the medial longitudinal arch, and medical 
bulge was noted on standing.  There was a varus deformity of 
3 degrees with no bowing in the Achilles tendon on standing.  
The findings were noted to be bilateral.   

Additional findings included rigid hammertoe deformities two 
through five bilaterally; extremely unsteady gait cycle with 
shaking and inability to walk without shoe gear on and 
without assistance of a cane; walked a very short distance 
with very slow, shuffling steps; and weaknesses noted on 
standing on both feet.  X-ray findings included hammertoe 
deformities bilaterally and no significant degenerative 
changes.  The diagnoses included moderate bilateral pes 
planus deformity and bilateral plantar fasciitis secondary to 
moderate pes planus deformity.

The November 2008 Joint Motion for Remand incorrectly stated 
that the Board determined that the Veteran's service-
connected pes planus was of "moderate severity and was 
predominantly characterized by pain on manipulation and use 
of the feet with arthritic changes, characteristic 
callosities, and marked deformity."  In fact, the Board 
concluded that service-connected pes planus was of moderate 
severity and predominantly characterized by pain on 
manipulation and use of the feet without a showing of 
arthritic changes, characteristic callosities, or marked 
deformity.  

Nevertheless, the parties agreed that the March 2006 Board 
decision that denied the Veteran's claim for an increased 
rating for bilateral pes planus did not account for all 
pertinent lay and clinical evidence of record, particularly 
October 2005 VA examination findings regarding (1) 
significant pain to palpation of his right medial 
longitudinal arch, right heel, and ball of the foot; (2) pain 
on palpation to his left foot, ball of the foot, and arch and 
heel of the foot; (3) pain reaction with audible sounds and 
jumping; (4) rigid hammertoe deformities at two through five 
bilaterally; and (5) the possible impact of the Veteran's 
service-connected pes planus disability on his unsteady gait.  
The parties further agreed that the Board should explain why 
the Veteran's symptoms comport with the assigned, but not a 
higher, rating; the Board should address whether the 
Veteran's hammertoes are a complication of his flat feet or 
whether he has raised a separate claim for service connection 
for hammertoes secondary to service-connected pes planus; and 
that the Board must analyze the credibility and probative 
value of the evidence.

Initially, the Board finds that the Veteran is competent to 
describe pain and observable symptoms related to his service-
connected bilateral pes planus disability.  See 38 C.F.R. 
§ 3.159(a)(2) (2009) (defining "competent lay evidence").  
The Board also finds that his statements with respect to his 
bilateral pes planus disability are credible because his 
complaints of foot pain and difficulty walking are generally 
consistent with objective findings related to the feet on VA 
examinations.

After a review of the evidence of record, the Board finds 
that the Veteran's service-connected bilateral pes planus 
disability is, at worst, manifested by pain on manipulation 
of the plantar surfaces of his feet and on use as evidenced 
by the Veteran's audible and physical reaction to palpation 
and by his unsteady gait and ability to walk only a short 
distance, which was consistent with his report of 
experiencing discomfort and pain when walking.  At no time, 
however, does the objective medical evidence demonstrate that 
the next higher, 30 percent, rating is warranted because 
there is no objective evidence of marked deformity 
(pronation, abduction, etc.), indication of swelling on use, 
or characteristic callosities.  Therefore, the RO correctly 
assigned a 10 percent rating for service-connected bilateral 
pes planus, and the claim for a higher rating for bilateral 
pes planus must be denied.
The Board has also considered whether Diagnostic Code 5003 
supports a higher rating for a bilateral foot disability 
based on x-ray findings of gouty arthritis of the first 
metatarsophalangeal joint(s) on VA examination in July 2003.  
Diagnostic Code 5003 provides for compensable ratings that 
involve "minor joint groups," which in the case of the feet 
involves the interphalangeal, metatarsal, and tarsal joints 
of the lower extremities together.  See 38 C.F.R. § 4.45 
(2009).  Because x-ray findings of the feet showed arthritis 
only of the first metatarsophalangeal joints (a single joint 
of the foot) and not the minor joint groups of the feet, a 
compensable rating for arthritis of the first 
metatarsophalangeal joints is not warranted.

In addition, the Board has considered other potentially 
applicable rating criteria for foot disorders, but finds that 
a rating in excess of 10 percent is not warranted because the 
Veteran is not shown to have acquired claw foot or pes cavus, 
malunion or nonunion or the tarsal or metatarsal bones, or 
other foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5278, 5283, 5284 (2009), Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Board is also asked to address whether the Veteran's 
hammertoes (at digits two through five bilaterally) are a 
complication of his flat feet or whether he has raised a 
separate claim for service connection for hammertoes 
secondary to service-connected pes planus.  Distinct rating 
criteria are available pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 for hammertoe disabilities.  Therefore, 
the Board finds that the Veteran raised a new claim for 
service connection for hammertoes of digits two through five 
bilaterally, to include as secondary to service-connected pes 
planus.  The Board refers this matter to the RO for 
appropriate action.
 
The Board acknowledges the Veteran and his representative's 
contentions that his bilateral pes planus disability is more 
severely disabling.  However, the objective medical evidence 
demonstrates that his bilateral pes planus disability does 
not meet the criteria for a higher, 30 percent, disability 
rating.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of higher rating for a bilateral pes planus 
disability.  Therefore, entitlement to an increased rating 
for bilateral pes planus is not warranted, and the claim must 
be denied.  The Board has considered staged ratings under 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected bilateral pes planus that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his bilateral pes planus disability causes 
significant pain and difficulty walking, objective medical 
findings are not indicative of any unusual or marked 
interference with any employment (i.e., beyond that 
contemplated in the assigned 10 percent ratings for his 
bilateral pes planus disability).  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Left Knee Arthritis

Law and Regulations

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

 
38 C.F.R. § 4.71, PLATE 2 (2009)
502
0
Synovitis.
The diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected parts, 
as arthritis, degenerative, except gout which will be 
rated under diagnostic code 5002.  
38 C.F.R. § 4.71a, Diagnostic Code 5020 (2009).

Factual Background and Analysis

The Veteran was assigned a 10 percent rating for left knee 
arthritis for the time period prior to February 24, 2006 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257 
(2009).  Effective February 24, 2006, he was assigned a 30 
percent evaluation for left knee arthritis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (2009).

In a private treatment note from R. I., D. O., dated in March 
2003, the Veteran complained of knee pain with intermittent 
buckling.  Treatment included heat, daily Celebrex, and 
intermittent Percocet.

In a VA treatment note dated in April 2003, the Veteran's 
complaints included anterior right leg pain for a few weeks 
with no trauma.  Examination findings included good strength 
and good range of motion in all joints.

In a VA joints examination report dated in July 2003, the 
Veteran reported intermittent pain in the knees and use of a 
cane; he denied any knee trauma or injuries after service.  
He reported flare-ups with limitation of motion and function, 
but he was unable to identify any precipitating factors.  He 
indicated that he left his job as a printer in 1988.  He 
stated that he was independent in activities of daily living 
except that he needs help tying his shoe laces.  Range of 
motion findings of the left knee were reported as flexion to 
66 degrees with pain and extension to zero (neutral) with no 
additional limitation from fatigue or weakness; there was 
partial ankylosis of the left knee.  Additional findings 
included antalgic gait, mild edema, no effusion, and no 
instability.  Current x-rays studies of the left knee were 
not conducted.

In the Veteran's notice of disagreement received in September 
2003, the stated that he has considerable instability and 
pain in his knee and must use a cane to walk.

In correspondence received in May 2004, the Veteran stated 
that at the beginning of the [July 2003] VA examination, the 
doctor noticed the Veteran's ambulatory difficulties and 
asked his wife to come into the exam room, telling her that 
she should always remain nearby; that he yelled for the 
doctor to stop during the examination due to extreme pain in 
his knee; and that the doctor noted he was wobbling and quite 
unsteady on his feet.  He also stated that several days after 
he completed filling out the "appeal forms," there was a 
"major health change:"  he began experiencing severe pain, 
discomfort, swelling, and stiffness in his service-connected 
left knee.  He reported that he saw a private doctor, who 
informed him that there was a cyst in the back of the left 
knee and small blood clots in the back of the left leg.

Private treatment records from R. I., D.O., dated in May 2004 
showed that the Veteran complained of pain in his calf, pain 
with ambulation and activity, and knee pain.  Dr. R. I. 
reported that an x-ray of his knee showed degenerative 
changes.  He prescribed Percocet for knee pain and sent him 
for a Doppler scan the same day.  The lower extremity venous 
duplex scan report of the left leg concluded there was 
evidence of a partial, superficial thrombosis demonstrated 
within the lesser saphenous vein and a left popliteal Baker's 
cyst noted.  A treatment note two days later indicated that 
the Doppler study showed superficial phlebitis and Baker's 
cyst.  Dr. R. I. also noted that the Veteran had pain with 
range of motion.  He injected the Veteran's left knee and 
planned to continue with motion and heat and see how he is 
doing in the next week or two.

In a VA treatment note dated in November 2004, the Veteran 
presented for a re-evaluation of his medical problems.  He 
expressed no complaints related to his feet.  Although he 
reported trouble with getting out of his chair, he claimed to 
be doing exercises daily and walking daily.  

In a statement received in November 2004, the Veteran and his 
representative contended that his mobility had deteriorated 
to the point that he is no longer stable walking without a 
cane and is in constant danger of falling.

In a private treatment note from R. I., D. O., dated in 
December 2004, the Veteran complained of left knee pain with 
range of motion, exercise, and strengthening.  Physical 
examination findings were reported as follows: crepitus with 
flexion and extension, some posterior tenderness, no 
instability to the knee, and neurologically intact.  The 
assessment was Baker's cyst with recurrent synovitis; 
meniscal tear.

In a letter received in May 2005, the Veteran stated that Dr. 
R. I. prescribed bed rest following the discovery of a 
Baker's cyst in the back of his left knee [in May 2004].

An Informal Hearing Presentation dated in May 2005 argued 
that the Veteran's left knee disability should be rated 
separately for arthritis of the knee and under Diagnostic 
Code 5256 for ankylosis.

In a VA joints examination report dated in October 2005, the 
Veteran complained of left knee pain that was getting 
progressively worse and reported giving way, instability, 
stiffness, weakness, weekly flare-ups of moderate intensity 
that result in an inability to walk or stand for one to two 
days.  He denied episodes of dislocation or subluxation, 
locking, effusion, or inflammation.  Physical examination 
findings were reported as follows: antalgic gait; left knee 
flexion to 90 degrees with pain beginning at 80 degrees; 
extension to neutral (zero); additional loss of motion on 
repetitive use (extension to 80 degrees) due to pain; no 
ankylosis; no instability; no patellar or meniscus 
abnormality; and the commented that there was over-
dramatization of pain with any range of motion of the knee.  
X-ray studies of the left knee revealed degenerative changes 
at the left patellofemoral joint with narrowing and mild 
spurring.  The diagnosis included left knee osteoarthritis.  

The examiner added that the Veteran had symptom magnification 
during the knee examination with extreme guarding of his 
knees to obtain complete range of motion of his knees.  He 
expressed severe pain even at the slightest tough of his 
knees.  The examiner reasoned that the degree of pain was 
inconsistent with x-ray findings that only showed mild 
degenerative changes.

Additional statements from the Veteran and his representative 
reflected his continued belief that his service-connected 
left knee disability warranted a higher disability rating.

In a VA joints examination report dated in March 2008, the 
Veteran reported that he used a walker, his left knee 
buckled, and he had left knee pain when walking or standing 
that interfered with his daily activities.  He denied 
instability, locking, or problems with repetitive use.  
Physical examination findings of the left knee included 
flexion to 90 degrees and extension lacking 20 degrees with 
complaints of pain throughout the range of motion.  After 
repetition, there was no additional loss of joint function 
due to pain, fatigue, or lack of coordination.  Additionally, 
there was no instability or swelling on examination.  X-ray 
findings from February 2008 were reported as degenerative 
joint disease of the left knee.

In the November 2008 Joint Motion for Remand, the parties 
agreed that a remand was necessary to allow the Board "to 
account for all the pertinent evidence of record," including 
findings in May 2004 of Baker's cyst with recurrent 
synovitis, and meniscal tear of the left knee, left knee pain 
with crepitus on range of motion testing, and posterior 
tenderness.  The parties did not identify any Diagnostic Code 
under which these findings would apply or assert how they 
might warrant higher or separate ratings.

The Board reiterates that degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The regulations specify that synovitis is also rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Id. at Diagnostic Code 5020.  In addition, the 
regulations instruct that crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.  
Here, the left knee joint is involved, and it is 
appropriately rated under Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262, or 5263.  

As an initial matter, the Board finds that the Veteran is 
competent to describe pain and observable symptoms related to 
his service-connected left knee disability.  See 38 C.F.R. 
§ 3.159(a)(2) (2009) (defining "competent lay evidence").  
However, the Board finds that the credibility and probative 
value of his statements is diminished by his multiple 
assertions of left knee instability (September 2003, May 
2004, and October 2005) despite competent, objective findings 
to the contrary (July 2003, December 2004, October 2005, and 
March 2008); by his assertion that his private doctor, R. I., 
ordered bedrest in May 2004 despite evidence to the contrary; 
and by the objective finding on VA examination in October 
2005 that the Veteran magnified his pain symptomatology, 
which was out of proportion to objective x-ray findings.  
Therefore, the Board affords little probative value to the 
lay evidence of record pertaining to the left knee 
disability.

Similarly, the Board finds that the specific finding of 
partial ankylosis of the left knee on VA examination in July 
2003 is not competent evidence in support of the claim 
because at no other time during the pendency of the appeal 
does the medical evidence show that the Veteran's left knee 
was locked in flexion or extension.  Indeed, there was no 
evidence of ankylosis on VA examination in October 2005, nor 
was any ankylosis reported on VA examination in March 2008.  
The finding of ankylosis in July 2003 appears to be an 
anomaly.  Therefore, a higher or separate disability rating 
for ankylosis of the left knee under Diagnostic Code 5256 is 
not warranted for any time period. 

For the Time Period Prior to February 24, 2006

After a review of the evidence of record the Board finds that 
for the time period prior to February 24, 2006 the Veteran's 
left knee arthritis was manifested at worst by flexion to 66 
degrees and full extension with pain on motion.  These 
findings fail to meet the criteria for a compensable 
evaluation under Diagnostic Codes 5260 or 5261, which rate 
limitation of flexion and extension, respectively.  
Therefore, the Board finds that the RO appropriately assigned 
a 10 percent rating based on limitation of motion with pain 
under the criteria for degenerative arthritis at Diagnostic 
Code 5003, which instructs that when limitation of motion of 
the specific joint involved is noncompsenable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion to be combined.  

Therefore, a rating in excess of 10 percent for left knee 
arthritis for the time period prior to February 24, 2006 must 
be denied.

For the Time Period From February 24, 2006

After a review of the evidence of record the Board finds that 
for the time period from February 24, 2006 the Veteran's left 
knee arthritis is manifested at worst by extension limited to 
20 degrees and flexion to 90 degrees with pain on motion.  As 
a result, the Board finds that the RO appropriately 
recharacterized his left knee disability pursuant to 
Diagnostic Codes 5003-5261 and assigned a 30 percent rating 
based on extension limited to 20 degrees.  A higher rating 
during this time period is not warranted because his left 
knee extension is not shown to be limited to 30 degrees, the 
criteria required for the next higher, 40 percent, rating.  
Therefore, the claim for a rating in excess of 30 percent for 
left knee arthritis must be denied for the time period from 
February 24, 2006.

Both Time Periods

To give the Veteran every consideration in connection with 
this matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left knee disability, including findings 
of a Baker's cyst with recurrent synovitis, a meniscal tear 
of the left knee, left knee pain with crepitus on range of 
motion testing, and posterior tenderness.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

In this case, Dr. R. I.'s assessment in December 2004 
included meniscal tear; however, no meniscal abnormality was 
found on VA examination in October 2005.  In addition, there 
is no objective evidence of dislocated semilunar cartilage 
with frequent episodes of locking and effusion into the 
joint.  Therefore, a separate or higher rating for a meniscal 
disorder pursuant to Diagnostic Code 5258 is not warranted.

In addition, competent, objective medical evidence is absent 
any findings of ankylosis; lateral instability or recurrent 
subluxation; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of a higher or separate rating under alternative 
rating criteria during any time period.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5259, 5262, and 5263.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Consequently, a rating in excess of 10 percent for the time 
period prior to February 24, 2006 and in excess of 30 percent 
for the time period from February 24, 2006 based upon any of 
these diagnostic codes is not warranted.  Therefore, the 
assignment of a rating in excess of 10 percent for the 
Veteran's service-connected left knee disability is not 
warranted for the time period prior to February 24, 2006, nor 
is a rating in excess of 30 percent warranted for the 
service-connected left knee disability for the time period 
from February 24, 2006, and the claim for a higher rating for 
either period must be denied.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07, during any applicable time 
period.  In this regard, the Board notes that VA examination 
findings and private treatment records detailed that the 
Veteran performed range of motion testing, but was limited by 
pain.  However, competent medical evidence during these time 
periods reflects that the currently assigned 10 and 30 
percent ratings properly compensate the Veteran for the 
extent of functional loss resulting from such symptoms.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a rating in excess of 10 percent for the time 
period prior to February 24, 2006 or in excess of 30 percent 
for the time period from February 24, 2006 for left knee 
arthritis.  Therefore, entitlement to an initial increased 
rating for either time period is not warranted.  The Board 
has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected left knee disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his left knee disability causes significant 
instability and difficulty walking, objective medical 
findings are not indicative of any unusual or marked 
interference with any employment (i.e., beyond that 
contemplated in the assigned 10 and 30 percent ratings for 
his left knee disability).  Consequently, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus with arthritis of the first metatarsophalangeal 
joints is denied.

For the time period prior to February 24, 2006 entitlement to 
a rating in excess of 10 percent for arthritis of the left 
knee is denied.

For the time period from February 24, 2006 entitlement to a 
rating in excess of 30 percent for arthritis of the left knee 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


